KANSAS CITY LIFE INSURANCE COMPANY Kansas City Life Variable Annuity Separate Account Kansas City Life Variable Life Separate Account Supplement dated February 19, 2014 to the Prospectuses dated May 1, 2013 for the Century II Variable Annuity Contract Century II Affinity Variable Annuity Contract Century II Freedom Variable Annuity Contract Century II Single Premium Affinity Variable Annuity Contract Century II Variable Universal Life Insurance Contract Century II Alliance Variable Universal Life Insurance Contract Century II Survivorship Variable Universal Life Insurance Contract Century II Heritage Survivorship Variable Universal Life Insurance Contract Century II Accumulator Variable Universal Life Insurance Contract Effective on or about January 1, 2014, the Prospectuses are amended as follows: Under the heading “Annual Portfolio Operating Expenses” please replace the information relating to Fidelity Variable Insurance Products with the following: Portfolio Management Fees 12b-1/ Service Fees Other Expenses Acquired Fund Fees and Expenses Total Portfolio Annual Operating Expenses Contractual Fee Waiver or Expense Reimbursement Total Portfolio Annual Operating Expenses After Reimbursement Fidelity® Variable Insurance Products VIP Freedom Income Portfolio – Service Class 2 NA 0.25% 0.00% 0.46% 0.71%Z NA NA VIP Freedom 2010 Portfolio – Service Class 2 NA 0.25% 0.00% 0.55% 0.80%Z NA NA VIP Freedom 2015 Portfolio – Service Class 2 NA 0.25% 0.00% 0.58% 0.83%Z NA NA VIP Freedom 2020 Portfolio – Service Class 2 NA 0.25% 0.00% 0.60% 0.85%Z NA NA VIP Freedom 2025 Portfolio – Service Class 2 NA 0.25% 0.00% 0.64% 0.89%Z NA NA VIP Freedom 2030 Portfolio – Service Class 2 NA 0.25% 0.00% 0.68% 0.93%Z NA NA VIP Freedom 2035 Portfolio – Service Class 2 NA 0.25% 0.00% 0.70% 0.95%Z NA NA VIP Freedom 2040 Portfolio – Service Class 2 NA 0.25% 0.00% 0.70% 0.95%Z NA NA VIP Freedom 2045 Portfolio – Service Class 2 NA 0.25% 0.00% 0.70% 0.95%Z NA NA VIP Freedom 2050 Portfolio – Service Class 2 NA 0.25% 0.00% 0.70% 0.95%Z NA NA ZDiffers from the ratios of expenses to average net assets in the Financial Highlights section of the Fund Prospectus because of acquired fund fees and expenses. THIS SUPPLEMENT SHOULD BE READ CAREFULLY TOGETHER WITH THE PROSPECTUS, AND BOTH DOCUMENTS SHOULD BE KEPT TOGETHER FOR FUTURE REFERENCE.
